Exhibit 10(c)
 
 
M-TRON INDUSTRIES, INC.
100 Douglas Street
P.O. Box 630
Yankton, SD 57078
 
January 7, 1999
 
Robert R. Zylstra
12329 Ethan Avenue
White Bear Lake, MN 55110
 
Dear Bob:
 
The following summarizes our agreement regarding your retention by M-tron
Industries, Inc. (the “Company”), effective January 24, 2000.
 
1.
POSITION. You will serve as President and Chief Executive Officer of the
Company. You will also be made a director of the Company.

 
2.
COMPENSATION.  You are to receive a base salary, bonus potential and equity
incentive as set forth herein.

 
(a)           BASE SALARY. Your initial base salary will be $175,000 per year
payable semi-monthly.
 
(b)           BONUS PROGRAM. You will develop and recommend to the Board of
Directors of the Company a bonus program applicable to you and the other
principal executives of the Company for Year 2000 and beyond.
 
(c)           BONUS. Your bonus for the year ended December 31, 2000 will be not
less than $100,000 provided that the Company meets its plan target for EBITDA
(calculated in the manner as set forth in Schedule A hereto) of $3,832,000 for
said year. The upside follows the formula in the bonus program adopted in
Paragraph 2.(b) above. The bonus will be paid as soon as practical after the end
of Year 2000.
 
(d)           EQUITY  INCENTIVE. It is the parties’ intention to provide you
with an equity incentive, intended to be approximately 3% as set forth herein.
 
(i)           COMPANY GOES PUBLIC. If the Company shall complete an initial
public offering (“IPO”) of its common stock during your employment and prior to
January 24, 2003, you shall be entitled to purchase at the time of the IPO
shares of common stock of the Company equal to 3% of the outstanding shares of
common Stock immediately after the IPO. The purchase price for the stock will be
33 1/3% of the public offering price payable in cash or, with the Company’s
agreement, structured notes secured by the stock. The exact structure of your
ownership will be structured by the Company at the time with the Company’s
 
 
1

--------------------------------------------------------------------------------


 
tax, book accounting and “blue sky” law implications taking dominant importance
versus your tax position. It is anticipated that the Company will adopt a stock
option program at the time of an IPO and you will be entitled to participate
therein. You will agree to such restrictions on the shares of stock or options
acquired by you as the underwriters for the IPO may request. The certificates
for such shares and for any shares of Lynch Corporation issued pursuant to
Paragraph 2(d)(ii) shall contain such legends including without limitation a
securities acts legend as the Company deems appropriate.
 
(ii)           COMPANY DOES NOT GO PUBLIC. If the Company has not done an IPO by
January 24, 2003 and if you are then employed by the Company, you shall be
entitled, upon any termination of your employment to an inputed equity value
benefit (“IEVB”) equal to 3% of the increase in the economic value of the
Company from January 1, 2000 through the end of the last fiscal quarter next
preceding termination of your employment (the “Valuation Date”). The economic
value of the Company at January 1, 2000 shall be deemed to be 7.5 times the
EBITDA (plus cash and marketable securities and minus debt) of the Company for
the year ended December 31, 1999 (calculated in the manner set forth on Schedule
A hereto), and the value at the Valuation date shall be 7.5 times the EBITDA
(plus cash and marketable securities and minus debt) of the Company for the
twelve months ended on the Valuation Date (with EBITDA for such twelve month
period being calculated in the same manner as on Schedule A). Should there have
been any stock issued in connection with any acquisition included in the
calculation, the value of the stock issued, at the time of issuance, will be
deemed to be debt for purposes of the calculation. The IEVB shall, at the
Company’s option, be payable either in (a) cash in three (3) equal installments
payable on the first, second and third anniversary dates of the date of your
termination of employment and such deferred payments shall bear interest on the
outstanding principal amount at an annual rate equal to eight percent (8%),
which interest shall be payable in arrears on each of said anniversary dates or
(ii) in common stock of Lynch Corporation valued at the average closing market
price thereof for the ten trading days on which the stock traded prior to the
date of payment. For purposes of this Paragraph 2(d)(ii) only, any sale by Lynch
Corporation of a majority of common stock of the Company (other than to its
shareholders or in a public offering) or any sale by the Company of all or
substantially all of its assets (excluding its investment in Spinnaker
Industries, Inc. and any successor investments to Spinnaker Industries, Inc.),
in each case other than to an “affiliate” (i.e., a person or entity that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with the person or entity) of the
Company, shall be deemed to be a termination of employment effective as of the
date of such event (with you being deemed to have satisfied the three year
vesting requirement).
 
 
2

--------------------------------------------------------------------------------


 
(e)           EMPLOYEE BENEFIT PROGRAMS. You will also be entitled to
participate in all salaried employee benefit programs in effect from time to
time at the Company in accordance with their terms.
 
3.
TERM. The term of this Agreement is two years, subject to earlier termination.
In the event that you are terminated prior to the expiration of your employment
term as provided in this Section 3 (“Terminated”) without “good cause,” you will
be entitled to receive a termination payment equal to your base salary for the
remainder of the two year term, payable over such term when salary would
otherwise have been payable, as your compensation for such termination. In the
event that you are terminated for “good cause,” then you shall be entitled only
to your base Salary through the date of Termination.

 
In the event that you are terminated due to a “disability,” you shall be
entitled to receive your base salary through the date of Termination. You will
also be entitled to receive any disability benefits that the Company may have
provided to you pursuant to Section 2(e) of this Agreement. A “disability” will
have been deemed to occur if, as a result of your incapacity due to physical or
mental illness, you shall have been absent from the full time performance of
your duties under this agreement for a period of three (3) consecutive months.
The determination of such a disability may be verified, at the Company’s
request, by a doctor or medical group selected by the Company.
 
In the event of your death, your estate shall be entitled to receive your base
salary through the date of your death and any other benefits to which your
estate may be entitled pursuant to Section 2(e) of this agreement.
 
4.
YANKTON. You will move to the Yankton, ND area as soon as practicable. The
Company will reimburse you for moving expenses pursuant to the terms of the
Company’s general policy, subject to a maximum of $50,000.

 
5.
RULES/CONFIDENTIALITY/NON-COMPETE. You shall obey all rules, regulations and
policies of the Company including, without limitation those set out in the
Salaried Employees Handbook as it may be amended from time to time. In addition,
you agree to be bound by the confidentiality and non-competition provisions set
forth in Schedule B hereto.

 
6.
(a) For purposes of this Agreement, “good cause” shall mean that you shall have
(i) willfully or grossly neglected your duties as President, Chief Executive
Officer and a director of the Company and those that may be assigned to you by
the Board of Directors of the Company or any subsidiary, (ii) continually failed
to devote your full time and attention to the Company and its subsidiaries and
your duties, (iii) committed fraud, embezzlement or misappropriation in
connection with your employment with, the Company or any subsidiary, (iv)
committed a felony or crime involving moral turpitude, or (v) materially
breached any covenants or obligations contained in this Agreement or any other
agreement or instrument applicable to you.

 
 
3

--------------------------------------------------------------------------------


 
(b) All calculations of EBITDA, cash, marketable securities, and debt and/or
other value or economic value of the Company contemplated in this Agreement
shall exclude entirely the Company’s investment in Spinnaker Industries, Inc.
and any successor investments to Spinnaker Industries, Inc. It is also
understood that the Company would probably determine not to include any
investment in Spinnaker Industries, Inc. and any successor investments to
Spinnaker Industries, Inc. in any IPO.
 
7.
This Agreement shall be governed by the internal law of the State of Delaware.

 
If the above is acceptable to you, please sign below where indicated.
 

   
Very Truly yours,
         
M-tron Industries, Inc.
AGREED AND ACCEPTED:
   
Robert R. Zylstra
 
By:
/s/ Martin J. Kiousis     1/18/00
           
By:
/s/ Robert R. Zylstra
               
Date:
Jan 10, 2000
     

 
 
4

--------------------------------------------------------------------------------



 
M-TRON INDUSTRIES INC.
IN DOLLARS
 
 
SCHEDULE A

     
“Model”
 
ESTIMATE FOR YEARS ENDED DECEMBER 31, 1999*
     
REVENUES
    26,600,000  
COSTS OF SALES
    (19,348,000 )
GROSS MARGIN
    7,252,000  
ENGINEERING, SELLING AND ADMINISTRATIVE EXPENSES
    (5,281,000 )
OPERATING PROFIT
    1,971,000  
ADD BACK DEPRECIATION
    740,000  
EBITDA
    2,711,000            
MULTIPLE
    7.5         20,332,500            
CASH ON HAND AT DECEMBER 31, 1999 (ESTIMATE)*
    16,000            
DEBT OUTSTANDING AT DECEMBER 31, 1999 (ESTIMATE)*
    (2,991,000 )          
VALUE OF M-TRON EQUITY
    17,357,500  

 
* To Be Adjusted For Actual December 31, 1999 Results and Balances.
 
ABOVE AMOUNTS RELATE SOLELY TO M-TRON INDUSTRIES INC. AND ITS WHOLLY OWNED
SUBSIDIARY, M-TRON INDUSTRIES LIMITED, AND EXCLUDES ANY ACTIVITY AND BALANCES
RELATING TO M-TRON'S OWNERSHIP OF SHARES IN SPINNAKER INDUSTRIES INC.
 

--------------------------------------------------------------------------------


 
SCHEDULE B
 
Confidentiality. You covenant and agree with the Company that you will not
either during the term of your employment, or at any time thereafter, directly
or indirectly, divulge, communicate or disclose to anyone any information
concerning the business or affairs of the Company without regard to whether the
information would be deemed confidential, material or important; provided,
however, that this provision shall not apply, during your employment with the
Company, to disclosure by you in the ordinary course of the Company’s business
in furtherance of the Company’s business and subject to confidentiality
agreements as appropriate. In this regard, you also acknowledge having read a
document entitled “Lynch Corporation and Subsidiaries Policy Statement on
Business Conduct and Conflicts of Interest,” the terms of which are adopted as
part of this agreement by reference thereto. Upon any termination of employment
you will return to the Company all materials in your possession, (including
copies and computer materials) relating to the Company or its business.
 
Non-Compete. The Company and you mutually acknowledge that the Company’s
operations are global in nature and it has customers/suppliers world-wide.
During the term of your employment and for a period of two years immediately
after termination of employment, you will not, either directly or indirectly,
make known or divulge to anyone the names or addresses of any of the
customers/suppliers of the Company who were customers/suppliers during your
employment; provided, however, that this provision shall not apply, during your
employment with the Company, to disclosure by you in the ordinary course of the
Company’s business in furtherance of the Company’s business and subject to
confidentiality agreements as appropriate. Furthermore, you will not, during the
term of your employment and for a period of two years immediately after
termination of employment, directly or indirectly, (i) act as a director,
officer or executive or managerial employee of, consultant to, or own more than
1% of any class of stock of, any person or entity that competes with the Company
as to any products or services manufactured, distributed, marketed, sold or
offered for sale during the term of your employment; provided that you may be
employed by a multi-industry company if you work solely for a subsidiary or
division which does not, directly or indirectly, so compete with the Company, do
not provide, directly or indirectly, any advise or assistance to any part of the
multi-industry company that does so compete with the Company, and do not
otherwise, directly or indirectly, violate any provisions of this Schedule B,
(ii) either for yourself or any other person, firm ox corporation, call upon,
solicit, divert or take away or attempt to solicit, divert, call upon or take
away any of the customers/suppliers of the Company who were customers/suppliers
during your employment or any officers, employees or agents of the Company.
 

--------------------------------------------------------------------------------

